 



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into effective as of the 2nd day of November, 2007 by and between
First Charter Corporation (“First Charter”), a North Carolina corporation with
its principal place of business in Charlotte, North Carolina, and Robert E.
James (“Executive”), an individual residing in Mecklenburg County, North
Carolina. (the Executive and First Charter may be referred to hereinafter as the
“Parties”).
WITNESSETH:
     WHEREAS, Executive is currently employed as President and Chief Executive
Officer of First Charter and is highly knowledgeable about the business and
operations of First Charter’s subsidiaries and other affiliated organizations
and the respective markets and customers that they serve;
     WHEREAS, Executive is a valued executive of First Charter and its wholly
owned subsidiary, First Charter Bank (the “Bank”), and, in order to induce
Executive to continue employment with First Charter and to enhance Executive’s
job security, First Charter desires to enter into this Agreement that will
provide compensation to Executive in certain events, including but not limited
to Executive’s termination of employment following a change in control of First
Charter, as hereinafter provided;
     WHEREAS, because Executive has become familiar with and will continue to
gain extensive knowledge regarding First Charter and Bank products,
relationships, trade secrets and confidential information relating to First
Charter, the Bank and their respective customers’ business, products, processes
and developments and has generated and will continue to generate confidential
information in the course of his duties, First Charter wishes to protect its
long-term interests by having Executive enter into certain non-disclosure and
non-competition covenants set forth in this Agreement; and
     WHEREAS, First Charter desires to continue to employ Executive, and
Executive desires to continue to be employed by First Charter, subject to the
terms and conditions set forth in this Agreement, which the Parties agree shall
hereby supersede and replace Executive’s prior (i) July 21, 1999 Employment
Agreement and (ii) December 19, 2001 Amended and Restated Employment Agreement
with First Charter.
     NOW, THEREFORE, in consideration of the terms contained herein, including
the compensation First Charter agrees to pay to Executive upon certain events,
Executive’s continued employment with First Charter, Executive’s covenants and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, First Charter and Executive agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Employment and Duties.
     a. During the Employment Term (as defined in Section 3 below), First
Charter hereby employs Executive, and Executive hereby agrees to serve, as
President and Chief Executive Officer of First Charter. As such, Executive shall
have responsibilities, duties and authority reasonably accorded to, expected of,
and consistent with Executive’s position as President and Chief Executive
Officer of First Charter. Executive shall also perform the duties and exercise
the powers and functions that from time to time may be assigned or vested in him
by the Board of Directors of First Charter (the “Board”) and/or the Board of
Directors of First Charter’s subsidiaries in relation to: (i) First Charter;
and/or (ii) any subsidiary or affiliated company of First Charter, including
general responsibility for the management and operations of the Bank. Executive
hereby accepts this employment upon the terms and conditions herein contained
and, subject to Section 1(c), agrees to devote substantially all of his business
time, attention and best efforts to promote and further the business of First
Charter and the Bank.
     b. Executive shall faithfully adhere to, execute and fulfill all lawful
requests, instructions and policies made by the Board or its authorized
agent(s).
     c. Except as specifically authorized in advance by the Board, Executive
shall not, during the Employment Term (as defined in Section 3 below), be
engaged as an employee or otherwise in any other business or commercial activity
pursued for gain, profit or other pecuniary advantage. The foregoing limitations
also shall not be construed as prohibiting Executive from making personal
investments in such form or manner as will neither require his services in the
operation or affairs of the companies or enterprises in which such investments
are made nor violate the terms of Section 3 hereof, provided, however, that
during the Employment Term (as defined in Section 3 below), Executive may not
beneficially own the stock or options to acquire stock totaling more than 5% of
the outstanding shares of any corporation or entity, or otherwise acquire or
agree to acquire a significant present or future equity or other proprietorship
interest, whether as a stockholder, partner, proprietor, or otherwise, with any
enterprise, business or division thereof, that is engaged in Competitive
Activity (as defined in Section 8 below) with First Charter and/or the Bank.
     2. Compensation. For all services rendered by Executive during the
Employment Term (as defined in Section 3 below), First Charter shall compensate
Executive as follows:
     a. Base Salary. During the Employment Term (as defined in Section 3 below),
First Charter will pay Executive a biweekly base salary as compensation for
Executive’s services hereunder of $14,807.69, equivalent to $385,000.00 per year
(the “Base Salary”), payable on a regular basis in accordance with First
Charter’s standard payroll procedures but not less than monthly, less applicable
deductions required by law. On at least an annual basis thereafter during the
Employment Term (as defined in Section 3 below), the Board will review
Executive’s performance and, based upon the recommendations of the Compensation
Committee, may increase such Base Salary if, in

2



--------------------------------------------------------------------------------



 



its discretion, such adjustment is warranted, with any such adjustment to be
effective beginning January 1 of the next following year.
     b. Bonus. In addition to the Base Salary set forth above, during the
Employment Term (as set forth in Section 3 below) and as long as Executive
remains actively employed by First Charter, Executive may receive an annual
bonus from one or more arrangements including but not limited to the Annual
Incentive Plan, as such may be in effect from time to time (collectively, the
“Bonus”), the amount of which shall be determined in the sole discretion of the
Board. In making its determination of the amount of the Bonus, if any, to be
paid, the Board may take into account, among other things: (i) Executive’s
qualifications and experience; (ii) the duties and responsibilities of
Executive; (iii) the services performed and the contributions of Executive to
the success of First Charter and/or the Bank; (iv) compensation patterns in
similar businesses for similar executives; (v) First Charter’s financial
resources to pay the bonus; and (vi) such other factors as the Board shall deem
to be relevant.
     c. Executive Perquisites, Benefits and Other Compensation. During the
Employment Term (as defined in Section 3 below), Executive shall be entitled to
receive additional benefits and compensation from First Charter in such form and
to such extent as specified below:
     i. Payment of all or a portion of premiums for coverage for Executive and
his dependent family members under health, hospitalization, disability, dental,
life and other insurance plans that First Charter may have in effect from time
to time. Benefits provided to Executive under this Section 2(c)(ii) will require
Executive to pay the same proportion of premiums for, and shall provide benefits
at least equal to, the benefits then provided to First Charter’s other executive
employees.
     ii. Reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by Executive in the performance of his services pursuant to
this Agreement. All reimbursable expenses shall be appropriately documented in
reasonable detail by Executive upon submission of any request for reimbursement,
and in a format and manner consistent with First Charter’s expense reporting
policy.
     iii. First Charter shall provide Executive with other employee perquisites
as may be available to or deemed appropriate for Executive by the Board and
participation in all other company-wide employee benefits, including but not
limited to, any qualified and/or nonqualified retirements plans sponsored by
First Charter, as such are available from time to time. Such current additional
perquisites are listed on Schedule A, which is attached hereto and incorporated
herein, and may be amended from time to time in the discretion of the Board. In
addition, Schedule B, which is attached hereto and incorporated herein, lists
those other supplemental benefits in which Executive is currently entitled to
participate, and may be amended or modified from time to time with the consent
of the Parties.

3



--------------------------------------------------------------------------------



 



     3. Term of Agreement. The Parties intend that the term of this agreement
provide the Executive with a three year contract that will expire when the
Executive attains age 65, unless the Agreement is terminated sooner as provided
in Section 4. Therefore, upon execution of this Agreement by Executive, the
initial term of Executive’s employment under this Agreement shall be deemed to
have commenced on the date hereof and shall continue until September 30, 2010
unless sooner terminated as provided in Section 4. In addition, on the last day
of each calendar month after December 31, 2007 until October 31, 2012, this
Agreement shall be deemed to have been automatically renewed and extended for an
additional one (1) month on the same terms and conditions contained herein in
effect as of the time of renewal, unless either party shall give written notice
of nonextention to the other party at least fifteen (15) days before the last
day of a month. Following October 31, 2015, this Agreement may be renewed and
extended on terms and conditions mutually agreed upon by the Parties. In
addition, Executive’s total term of employment with First Charter during the
initial and any extended term is collectively defined and referred to under this
Agreement as the “Employment Term.”
     4. Termination. In addition to the provisions set forth in Section 3 above,
the Employment Term shall terminate immediately upon the occurrence of any of
the following events: (a) immediately upon the retirement or death of Executive;
(b) upon the end of the time period specified in the First Charter Corporation
Omnibus Stock Option Plan following the Disability of Executive (as defined
below); (c) upon the effective date of Resignation by Executive Without Good
Reason (as defined below); (d) upon the effective date of Resignation by
Executive For Good Reason (as defined below); (e) upon the 60th day following
the date the Board gives Executive notice of Termination Without Cause (as
defined below); or (f) upon the close of business on the date the Board gives
Executive notice of Termination for Cause (as defined below).
     a. Retirement. “Retirement by Executive” shall mean any voluntary
retirement by Executive with the consent of the Board.
     b. Disability. “Disability” shall mean the inability of the Executive to
engage in his profession by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which is to last
or can be expected to last for a continuous period of not less than twelve
months, as determined by the Board in its sole discretion upon certification
thereof by qualified physicians selected by the Board after such physician
examines the Executive.
     c. Resignation Without Good Reason. “Resignation Without Good Reason” shall
mean any voluntary termination or resignation by Executive for any reason other
than the retirement or death of Executive, “Disability” or “Resignation for Good
Reason”. Executive is required to give at least 60 days advance written notice
of Resignation Without Good Reason to the Board, and First Charter is entitled
upon receiving such notice, in its discretion, to accept such resignation as
effective on: (i) the resignation date proposed by Executive, or (ii) such other
earlier date designated by First Charter. In addition, First Charter will be
required to pay Executive his regular salary and benefits only through
Executive’s final resignation date as agreed to or revised by the Board,
regardless of whether Executive is actually permitted to perform any services
for First Charter during that period.

4



--------------------------------------------------------------------------------



 



     d. Resignation For Good Reason. “Resignation For Good Reason” shall mean
any voluntary termination or resignation by Executive for: (i) a material
reduction in Executive’s position, duties, responsibilities or status, or a
change in Executive’s title resulting in a material reduction in his
responsibilities or position with First Charter, in either case without
Executive’s consent, but excluding for this purpose any isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied promptly by
First Charter after receiving notice from Executive and further excluding any
such reductions or changes made in good faith to conform with generally accepted
industry standards for Executive’s position; (ii) a reduction in the rate of
Executive’s Base Salary or a decrease in any Bonus to which Executive was
entitled pursuant to the First Charter Corporation Annual Incentive Plan or
incentive plans at the end of the most recently concluded fiscal year, in either
case without Executive’s consent; provided, however, that a decrease in
Executive’s Bonus amount shall not constitute “Good Reason” and nothing herein
shall be construed to guarantee such bonus awards if performance, either by
First Charter or Executive, is below such targets as may reasonably and in good
faith be set forth in the First Charter Corporation Annual Incentive Plan or
other incentive arrangements; or (iii) the relocation of Executive, without his
consent, to a location outside a fifty (50) mile radius of Charlotte, North
Carolina.
     Executive is required to give at least fifteen (15) days advance written
notice of Resignation For Good Reason to the Board, and First Charter is
entitled upon receiving such notice, in its discretion, to accept such
resignation as effective on the resignation date proposed by Executive, or such
other earlier date designated by the Board.
     e. Termination Without Cause. “Termination Without Cause” shall mean any
termination of the employment of Executive by First Charter for any reason other
than termination due to the retirement or death of Executive, “Disability” or
“Termination for Cause”.
     f. Termination For Cause. “Termination for Cause” shall mean termination of
the employment of Executive by First Charter as the result of Executive’s:
(i) willful misconduct of a material nature in connection with the performance
of his duties as an employee; (ii) use of alcohol during working hours beyond
that customarily authorized in the performance of Executive’s job duties,
repeated use of alcohol after working hours that materially interferes with
Executive’s duties under this Agreement, use of illegal drugs, or violation of
First Charter’s drug and/or alcohol policies; (iii) conviction, guilty plea or
plea of nolo contendere for any crime involving moral turpitude or for any
felony; (iv) embezzlement or theft from First Charter, the Bank or any of their
respective customers and employees; (v) gross inattention to or dereliction of
duty; (vi) commission or omission of any act of fraud or dishonesty in
connection with Executive’s employment with First Charter or the Bank;
(vii) breach of any fiduciary duty to First Charter or the Bank, including the
duty of loyalty; (viii) breach of the obligations set forth in Sections 7-9 of
this Agreement; (ix) breach, threatened breach or failure to perform any other
provision of this Agreement; or (x) performance of any other willful act(s)
which Executive knew or reasonably should have known would be materially
detrimental to First Charter or the Bank.

5



--------------------------------------------------------------------------------



 



     5. Rights Upon Termination. Following the termination of the Employment
Term for any reason, (i) Executive shall be entitled to any earned but unpaid
Base Salary, if any, due at the time of termination of the Employment Term,
(ii) Executive shall have the general right to elect certain coverage
continuation under COBRA, and (iii) Executive will not forfeit any vested stock
options or vested 401(k) or pension benefits with First Charter and the Bank, if
any. Thereafter, except for any benefits or payments which may be due as set
forth in Section 5(a), 5(b), 5(d), 5(e) and Section 6(a), 6(b), 6(c) and 6(d)
below, Executive shall not be entitled to receive any additional compensation,
wages, bonuses, incentive pay, commissions, severance pay, consideration and/or
benefits of any kind from First Charter and/or the Bank hereunder upon the
termination of the Employment Term.
     a. Death. If termination of the Employment Term occurs at any time due to
the death of Executive, then Executive’s personal representative shall be paid
all earned but unpaid Base Salary and accrued Bonus (as those terms are
described in Section 2) and an additional amount representing one (1) year’s
Base Salary, such amounts to be paid in the same manner as provided in
Section 2. In addition, all supplemental benefits, awards, grants and options
under any First Charter or Bank supplemental agreement, stock option or grant
will be fully vested notwithstanding any other provision in such plan or grant.
     b. Disability. If termination of the Employment Term occurs at any time due
to the Disability of Executive, then Executive shall be entitled to receive all
earned but unpaid Base Salary and accrued Bonus (as those terms are described in
Section 2) and an additional amount representing one (1) year’s Base Salary,
such amounts to be paid in the same manner as provided in Section 2, less any
amounts which Executive receives from First Charter’s long-term disability plan.
In addition, all supplemental benefits, awards, grants and options under any
First Charter or Bank supplemental agreement, stock option or grant will be
fully vested notwithstanding any other provision in such plan or grant.
     c. Termination “For Cause” or Resignation “Without Good Reason”. If
termination of the Employment Term occurs at any time due to termination by
First Charter “For Cause” or due to resignation by Executive “Without Good
Reason”, then Executive shall be entitled only to receive all earned but unpaid
Base Salary, unreimbursed expenses and/or accrued, vested stock options and
vested 401(k) or pension benefits through the effective date of the Termination
“For Cause” or Resignation “Without Good Reason”.
     d. Termination “Without Cause” or Resignation “For Good Reason”. If
termination of the Employment Term occurs at any time due to termination by
First Charter “Without Cause” or due to resignation by Executive “For Good
Reason”, then Executive shall be entitled to (i) all accrued, unpaid Base Salary
and unreimbursed expenses through the date of such termination; (ii) any prior
year annual incentive bonus earned but not yet paid; (iii) continued payment of
Executive’s Base Salary for the greater of the remainder of the Employment Term
or two (2) years; (iii) an annual Bonus amount (calculated as the average of the
three most recent Bonuses) for the greater of the remainder of the Employment
Term or two (2) years; (iv) continuation of health and welfare benefit coverage
(including coverage for Executive’s dependents to the extent such coverage is
provided by First Charter for its employees generally) under such plans

6



--------------------------------------------------------------------------------



 



and programs to which an Executive was entitled to participate immediately prior
to the date of the end of his employment for the greater of the remainder of the
Employment Term or two (2) years, provided such continued participation is
possible under the terms and provisions of such plans and programs; and
(v) acceleration of vesting of all supplemental benefits, including but not
limited to all awards, grants, and options under any First Charter or Bank
supplemental agreement, stock option plan or grant notwithstanding any other
provision in such plan or grant.
     e. Retirement With the Consent of First Charter. If Executive retires with
the consent of First Charter, then Executive shall be entitled to receive all
earned but unpaid Base Salary and accrued Bonus (as those terms are described in
Section 2) and an additional amount representing one (1) year’s Base Salary,
such amounts to be paid in the same manner as provided in Section 2. In
addition, all awards, grants and options under any First Charter or Bank stock
option or grant will be fully vested notwithstanding any other provision in such
plan or grant.
     f. Deductions. All payments set forth in this Section 5 to Executive and/or
his personal representative, if any, shall be made subject to applicable
withholdings as required by law.
     6. Termination Following a Change in Control.
     a. The Parties agree that if, during the Employment Term, a Change in
Control (as defined in Section 6.a.ii. hereof) occurs and if, on or before
December 31, 2007, the employment of Executive is terminated by First Charter
Without Cause (as defined in Section 4.e. hereof), Executive’s Compensation (as
defined in Section 6.a.iii. below) shall continue to be paid in monthly
installments, subject to applicable withholdings, by First Charter for a period
of thirty-five (35) months following such termination of employment.
Furthermore, if, following the Change in Control (but on or before December 31,
2007), the employment of Executive is terminated by Executive for Good Reason,
Executive’s Compensation (as defined in Section 6(a)(iii) below) shall continue
to be paid in monthly installments, subject to applicable withholdings, by First
Charter for the greater of the remainder of the Employment Term or two
(2) years.
     The parties also agree that, if, during the Employment Term, a Change in
Control (as defined in Section 6.a.ii. hereof) occurs and if, within one
(1) year following the Change in Control (but not before January 1, 2008), the
employment of Executive is terminated by First Charter Without Cause (as defined
in Section 4.e. hereof), First Charter shall pay to Executive in a lump sum an
amount equal to the present value of Executive’s Compensation (as defined in
Section 6.a.iii. below) for a period of thirty-five (35) months. Furthermore,
if, within one (1) year following the Change in Control (but not before
January 1, 2008), the employment of Executive is terminated by Executive for
Good Reason, First Charter shall pay to Executive in a lump sum an amount equal
to the present value of Executive’s Compensation (as defined in Section 6.a.iii.
below) for the greater of the remainder of the Employment Term or two (2) years.
The lump sum shall be subject to applicable withholdings and shall be paid
within thirty (3) days of the termination of Executive’s employment under
circumstances entitling Executive to

7



--------------------------------------------------------------------------------



 



Compensation hereunder, subject to Section 16.d. The calculation of the amount
due shall be made by the independent accounting firm then performing First
Charter’s independent audit, and such calculation, including but not limited to
any discount factor used to determine present value, shall be conclusive.
     (i) Good Reason. For purposes of this Section 6, termination by Executive
for “Good Reason” shall mean those reasons set forth as “Good Reason” in Section
4(d) of this Agreement, except that the change in Executive’s position, duties,
responsibilities, status, title, Base Salary or Bonus shall be measured for such
matters as they were in effect immediately preceding the Change in Control.
     (ii) Change in Control. For purposes of this Section 6, Change in Control”
shall mean (A) the consummation of a merger, consolidation, share exchange or
similar transaction of First Charter with any other corporation as a result of
which the holders of the voting capital stock of First Charter as a group would
receive less than 50% of the voting capital stock of the surviving or resulting
corporation; (B) the sale or transfer (other than as security for obligations of
First Charter) of substantially all the assets of First Charter; (C) in the
absence of a prior expression of approval by the Board, the acquisition of more
than 20% of First Charter’s voting capital stock by any person within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than a person, or group including a person, who
beneficially owned, as of the date of this Agreement, more than 5% of First
Charter’s securities; (D) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof unless the election, or the
nomination for election by First Charter’s shareholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period; or (E) any other
change in control of First Charter of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act or the acquisition of control, within the meaning of
Section 2(a)(2) of the Bank Holding Company Act of 1956, as amended, or
Section 602 of the Change in Bank Control Act of 1978, of First Charter by any
person, company or other entity.
     (iii) Compensation. For purposes of this Section 6, Executive’s
Compensation shall consist of the following: (A) Executive’s Base Salary in
effect immediately preceding the Change in Control, plus (B) an annual bonus
equal to the average bonus (including, but not limited to, the “Bonus”, as that
term is defined in Section 2(b) hereof and calculated as a percentage of Base
Salary, without regard to vesting schedules or restrictions on the bonus
compensation and converting all post-employment payments in stock and stock
options to a cash present value) paid by First Charter for each one-year
performance period to Executive for the three (3) most recent fiscal years
ending prior to such Change in Control pursuant to First Charter’s incentive and
bonus plans or, if a relevant bonus program has not existed for three (3) years
preceding

8



--------------------------------------------------------------------------------



 



the Change of Control, an amount equal to the estimated average bonus as
calculated by the independent accounting firm then performing First Charter’s
independent audit, which calculation shall be conclusive.
     b. Upon termination of Executive’s employment entitling Executive to
Compensation set forth in Section 6(a) above, First Charter shall maintain in
full force and effect for the continued benefit of Executive for such
thirty-five month period health insurance (including coverage for Executive’s
dependents to the extent dependent coverage is provided by First Charter for its
employees generally) under such plans and programs in which Executive was
entitled to participate immediately prior to the date of such termination of
employment, provided that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
participation in any such plan or program is barred, First Charter shall arrange
to provide Executive with health insurance benefits at First Charter’s expense
for such thirty-five month period substantially similar to those which Executive
would otherwise have been entitled to receive under such plans and programs from
which his continued participation is barred. However, in no event will Executive
receive from First Charter the health insurance contemplated by this Section
6(b) if Executive receives comparable insurance from any other source.
     c. Upon termination of Executive’s employment entitling Executive to
Compensation as set forth in Section 6(a) above, Executive will become
immediately vested in his benefits under his Supplemental Agreement (as such was
effective December 19, 2001), and in any and all stock options and shares of
restricted stock previously granted to him by First Charter notwithstanding any
provision to the contrary of any plan under which the options or restricted
stock are granted. Executive may exercise such options only at the times and in
the method described in such options. All restrictions on shares of First
Charter’s stock granted under any plan shall lapse upon a Change of Control.
First Charter will amend such options or plans in any manner necessary to
facilitate the provisions of this Section 6(c).
     d. It is the intention of First Charter and Executive that Executive
receive the full benefits available under this Section 6 in the event of a
Change in Control. If a Change of Control occurs and a determination is made by
legislation, regulation, ruling directed to Executive or First Charter, or court
decision that the aggregate amount of any payment made to Executive hereunder,
or pursuant to any plan, program or policy of First Charter in connection with,
on account of, or as a result of, such Change in Control constitutes “excess
parachute payments” as defined in Internal Revenue Code (the “Code”) section
280G (as well as any successor or similar sections thereof), subject to the
excise tax provisions of Code section 4999 (as well as any successor or similar
sections thereof), Executive shall be entitled to receive from First Charter, in
addition to any other amounts payable hereunder, a lump sum payment equal to
100% of such excise tax, plus an amount equal to the federal and state income
tax, FICA, and Medicare taxes (based upon Executive’s projected marginal income
tax rates) on such lump sum payment. The amounts under this Section 6(d) shall
be paid to Executive as soon as may be practicable after such final
determination is made and in all events shall be made no later than the end of
Executive’s taxable year next following his taxable year in which he remitted
the

9



--------------------------------------------------------------------------------



 



related taxes. Executive and First Charter shall mutually and reasonably
determine whether or not such determination has occurred or whether any appeal
to such determination should be made.
     e. Except as elected by Executive with the prior consent of First Charter,
all payments provided for under this Section 6 shall be paid in cash (including
the cash values of stock options or restricted stock, if any) from the general
funds of First Charter, and no special or separate fund shall be established,
and no other segregation of assets shall be made to assure payment, except as
provided to the contrary in funded benefits plans. Executive shall have no
right, title or interest whatsoever in or to any investments that First Charter
may make to aid First Charter in meeting its obligations under this Section 6.
Nothing contained herein, and no action taken pursuant to the provisions hereof,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between First Charter and Executive or any other person. To the
extent that any person acquires a right to receive payments from First Charter
hereunder, such right shall be no greater than the right of an unsecured
creditor of First Charter.
     f. All payments set forth in this Section 6 to Executive, if any, shall be
made subject to applicable withholdings as required by law.
     7. Covenant Not to Disclose Confidential Information.
     a. Executive understands that his position with First Charter is one of
trust and confidence because of Executive’s access to trade secrets and
confidential and proprietary business information. Executive pledges his best
efforts and utmost diligence to protect and keep confidential the trade secrets
and confidential or proprietary business information of First Charter.
     b. Unless required by First Charter in connection with his employment or
with First Charter’s express written consent, Executive agrees that he will not,
either during his employment or afterwards, directly or indirectly, use,
misappropriate, disclose or aid anyone else in disclosing to any third party for
Executive’s own benefit or the benefit of another: (1) all or any part of any of
First Charter’s or its subsidiaries’ trade secrets or confidential or
proprietary information, whether or not the information is acquired, learned, or
developed by Executive alone or in conjunction with others; or (2) the details
of any contracts, business transactions or negotiations to which First Charter
or its subsidiaries are a party or of any tenders, offer or proposals submitted
to or to be submitted by First Charter and/or its subsidiaries in connection
with their business. Executive makes the same pledge with regard to the
confidential information of First Charter’s and its subsidiaries’ customers,
contractors, or others with whom First Charter or its subsidiaries have a
business relationship.
     c. Executive understands that trade secrets and confidential or proprietary
information, for purposes of this Agreement, shall include, but not be limited
to, any and all versions of First Charter’s or its subsidiaries’ computer
software, hardware, and documentation; all methods, processes, techniques,
practices, product designs, pricing information, billing histories, customer
requirements, customer lists, account data, loan

10



--------------------------------------------------------------------------------



 



records, employee lists and salary/commission information, personnel matters,
financial data, operating results, plans, contractual relationships, and
projections for business opportunities for new or developing business of First
Charter or its subsidiaries; and all other confidential or proprietary
information, patents, ideas, know-how and trade secrets which are in the
possession of First Charter or its subsidiaries, no matter what the source,
including any such information that First Charter or its subsidiaries obtain
from a customer, contractor or another party or entity and that First Charter
treats or designates as confidential or proprietary information, whether or not
such information is owned or was developed by First Charter.
     d. Executive also agrees that all notes, records (including all computer
and electronic records), software, drawings, handbooks, manuals, policies,
contracts, memoranda, sales files, customer lists, employee lists or other
documents that are made or compiled by Executive, or which were available to
Executive while he was employed at First Charter, in whatever form, including
but not limited to all such documents and data concerning any processes,
inventions, services or products used or developed by Executive during his
employment, shall be the property of First Charter. Executive further agrees to
deliver and make available all such documents and data to First Charter,
regardless of how stored or maintained and including all originals, copies and
compilations thereof, upon the separation of his employment, for any reason, or
at any other time at First Charter’s request.
     e. Executive understands that First Charter expects him to respect any
trade secrets of confidential information of any of Executive’s former
employers, business associates, or other business relationships. Executive also
agrees to respect First Charter’s express direction to Executive not to disclose
to First Charter, its officers, or any of its employees any such information so
long as it remains confidential.
     8. Covenant Not to Compete. For and in consideration of this Agreement, the
change in control protection contained herein and Executive’s continued
employment with First Charter, Executive agrees that, unless specifically
authorized by First Charter in writing, Executive will not for a period of two
(2) years after his employment with First Charter has terminated or ended
(whatever the reason for the end of the employment relationship):
     a. Engage in any “Competitive Activity” (as defined below) within the
“Restricted Territory” (as defined below);
     b. Serve as an employee, director, owner, partner, contractor, consultant
or agent of, or own any interest in (except for beneficially owning the stock or
options to acquire stock totaling less than 5% of the outstanding shares in a
“public” competitor), any person, firm or corporation that engages in
“Competitive Activity” within the “Restricted Territory”; or
     c. Engage in any “Competitive Activity” with, for or towards or divert,
attempt to divert or direct others to divert any business of First Charter from
a then existing First Charter customer, a joint venturer or other business
partner of First Charter (hereinafter referred to as an “affiliate”), or from a
potential customer identified through

11



--------------------------------------------------------------------------------



 



leads or relationships developed during the last two (2) years of Executive’s
employment with First Charter, within the “Restricted Territory”.
     Furthermore, Executive will not during his employment with First Charter
and for a period of three (3) years after his employment with First Charter has
terminated or ended (whatever the reason for the end of the employment
relationship) solicit or hire for employment or as an independent contractor any
employee of First Charter, the Bank or any of First Charter’s affiliates, or
solicit, assist, induce, recruit, or assist or induce anyone else to recruit, or
cause another person in the employ of First Charter, the Bank or any of First
Charter’s affiliates to leave his employment with First Charter, the Bank or
First Charter’s affiliate for the purpose of joining, associating, or becoming
employed with any business or activity with which Executive is or expects to be
directly or indirectly associated or employed.
     “Competitive Activity” means: (1) the business activities engaged in by
First Charter during Executive’s employment with First Charter, including the
sales, marketing, distribution and provision of banking, financial and insurance
services or other products or services of the type of which Executive was
involved during his employment with First Charter; and/or (2) the performance of
any other business activities competitive with First Charter and/or the Bank for
or on behalf of any financial or insurance services entity.
     “Restricted Territory” means: (1) the geographic area encompassing a
twenty-five (25) mile radius of Charlotte, North Carolina; and/or (2) any
Metropolitan Statistical Area (as defined by the United States Department of
Commerce) from which First Charter generated at least ten percent (10%) of its
gross annual revenue during the last two calendar years before the end of
Executive’s employment with First Charter.
     Executive further agrees that except with the express written consent of
the Board, Executive will not engage in any Competitive Activity individually or
with any entity or individual other than First Charter, the Board or its
subsidiaries during the Employment Term.
     9. Acknowledgments by Executive.
     a. Executive acknowledges that the restrictions placed upon him by
Sections 7 and 8 of this Agreement are reasonable given the nature of
Executive’s position with First Charter, the area in which First Charter markets
its products and services, and the consideration provided by First Charter to
Executive pursuant to this Agreement. Specifically, Executive acknowledges that
the length of the Covenant Not to Disclose Confidential Information and Covenant
Not to Compete in Sections 7 and 8 are reasonable and that the definitions of
“Competitive Activity” and “Restricted Territory” are reasonable.
     b. Executive acknowledges that all of the provisions of the Agreement are
fair and necessary to protect the interests of First Charter. Accordingly,
Executive agrees not to contest the validity or enforceability of Sections 7 or
8 hereof.
     c. Executive understands that every provision of this Agreement is
severable from each other provision of this Agreement. Therefore, if any
provision of this Agreement, including but not limited to all provisions of
Sections 7 and 8, is held invalid

12



--------------------------------------------------------------------------------



 



or unenforceable, every other provision of this Agreement will continue to be
fully valid and enforceable. In the event that any provision of this Agreement
is determined by a court of competent jurisdiction to be void or unenforceable,
Executive and First Charter agree that such provision shall be enforced to the
extent reasonable under the circumstances and that all other provisions shall be
enforceable to the fullest extent permissible by law. Executive and First
Charter further agree that, if any court makes such a determination, such court
shall have the power to reduce the duration, scope and/or area of such
provisions and/or delete specific words and phrases by “blue penciling” and, in
its reduced or blue penciled form, such provisions shall then be enforceable as
allowed by law.
     d. Executive understands that his obligations under Sections 7 and 8 of
this Agreement will continue whether or not his employment with First Charter is
terminated voluntarily or involuntarily, or with or without Cause or Good
Reason.
     10. Breach by Executive. Executive agrees that in the event of any breach
or threatened breach of the provisions of Sections 7 and 8 hereof by Executive,
First Charter’s remedies at law would be inadequate, and First Charter shall be
entitled to an injunction (without any bond or other security being required),
restraining such breach, and costs and attorneys’ fees relating to any such
proceeding or any other legal action to enforce the provisions of this
Agreement, but nothing herein shall be construed to preclude First Charter from
pursuing any other remedies at law or in equity available to it for any such
breach or threatened breach. Moreover, Executive also agrees that if Executive
breaches any of Sections 8 or 9 above, Executive shall forfeit at the time of
the breach the right to any additional future payments or benefits under this
Agreement, except to the extent such benefits or payments are vested and earned.
In such case, Executive and First Charter agree that the confidential
information and non-compete obligations contained in this Agreement shall remain
valid and enforceable based upon the consideration actually paid.
     11. Assignment and Binding Effect. This Agreement shall be binding upon,
and inure to the benefit of, Executive and First Charter and the Bank and their
respective permitted successors and assigns. Neither this Agreement nor any
right or interest hereunder shall be assignable by Executive, his beneficiaries,
or legal representatives without the First Charter’s prior written consent.
First Charter will require any successor (whether direct or indirect, by
purchase, merger, consolidation, share exchange or otherwise) to all or
substantially all of the business and/or assets of First Charter, by agreement
in form and substance satisfactory to Executive, to expressly assume and agree
to perform all of First Charter’s obligations under this Agreement in the same
manner and to the same extent that First Charter would be required to perform it
if no such succession had taken place, and to perform all obligations to
Executive as provided in Section 6. Failure of First Charter to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from First Charter in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that

13



--------------------------------------------------------------------------------



 



     (1) for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the date Executive’s employment was
terminated and
     (2) if (A) such failure to assume and perform is the result of an event
that is both a Change in Control, as defined in Section 6(a) hereof, and a
“change in control event” that meets the requirements of such term in section
409A of the Code and (B) the failure to assume and perform occurs after
December 31, 2007, then the payment described in Section 2(a) hereof shall be a
single sum equal to the present value of the referenced payments, payable within
thirty (30) days of the Change in Control. The calculation of such single sum
shall be made by the independent accounting firm then performing First Charter’s
independent audit, using a discount factor that such firm determines to be
appropriate, and such determination shall be conclusive.
As used in this Agreement, “First Charter” shall mean First Charter as defined
herein and any successor to its business and/or assets as aforesaid that
executes and delivers the agreement provided for in this Section 11 or that
otherwise becomes bound by the all terms and provisions of this Agreement by
operation of law.
     12. Complete Agreement. This Agreement replaces any previous agreement
relating to the same or similar subject matter which the Executive and First
Charter may have entered into with respect to Executive’s employment by First
Charter, including specifically the Employment Agreements entered into between
Executive and First Charter dated July 21, 1999 and December 19, 2001. Executive
has no oral representations, understandings or agreements with First Charter or
any of its officers, directors or representatives covering the same subject
matter as this Agreement. This written Agreement is the final, complete and
exclusive statement and expression of the Employment Agreement between First
Charter and Executive and of all the terms of this Agreement, and it cannot be
varied, contradicted or supplemented by evidence of any prior or contemporaneous
oral or written agreements. This written Agreement may not be later modified
except by a further writing signed by a duly authorized officer of First Charter
and Executive, and no term of this Agreement may be waived except by writing
signed by the party waiving the benefit of such term.
     13. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

         
 
  To First Charter:   Executive Vice President — Human Resources
 
      First Charter Bank
 
      P. O. Box 37937
 
      Charlotte, North Carolina 28237-7937
 
       
 
  To Executive:   Robert E. James
 
      2523 Monet Terrace
 
      Charlotte, North Carolina 28226

Notice shall be deemed given and effective on the earlier of three (3) days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt

14



--------------------------------------------------------------------------------



 



requested, or when actually received. Either party may change the address for
notice by notifying the other party of such change in accordance with this
Section 13.
     14. Headings. The section headings herein are for reference purposes only
and are not intended in any way to describe, interpret, define or limit the
extent or intent of the Agreement or of any part hereof.
     15. Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of North Carolina.
     16. Section 409A Compliance.
     a. This Agreement is intended to comply with section 409A of the Code to
the extent that such section is applicable. Accordingly, notwithstanding any
other provision of this Agreement, First Charter may amend this Agreement at any
time to the extent required to comply with Code section 409A or to ensure that
any portion, or all, of the compensation provided under this Agreement will not
be subject to section 409A, as First Charter may determine to be necessary or
appropriate.
     b. Each provision of this Agreement that involves the deferral of
compensation that is subject to Code section 409A shall be interpreted in a
manner that complies with such section, and each provision that conflicts with
such requirements shall be neither valid nor enforceable. This Agreement may not
be amended in any way to accelerate the payment of any amounts otherwise payable
to Executive as of the effective date of such amendment, except as may be
permitted by Code section 409A.
     c. Notwithstanding any provision of this Agreement, First Charter may
terminate this Agreement at any time under any circumstances permitted by
section 409A and, if First Charter so desires, cause some or all payments
hereunder to be paid out in lump sum payments in cash as soon as practicable
following such termination.
     d. First Charter and Executive further acknowledge that if Executive is
determined to be a “specified employee” as such term is defined in section 409A
of the Code on the termination of Executive’s employment, that certain payments
to Executive under this Agreement may be required to be postponed to comply with
section 409A. Thus, the parties agree that, in such event, any payments that are
so postponed will be paid to Executive, without interest, on the first day of
the calendar month following the end of the required postponement period.
     e. Executive acknowledges that any tax, interest and/or penalty resulting
from non-compliance with section 409A of the Code is his responsibility and not
that of First Charter or any successor.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

                  FIRST CHARTER CORPORATION
 
           
 
  By:   /s/ Josephine P. Sawyer
 
   
 
  Name:   Josephine P. Sawyer    
 
  Title:   Executive Vice President    
 
      Human Resources    
 
                EXECUTIVE
 
                /s/ Robert E. James               Robert E. James     President
and Chief Executive Officer

16



--------------------------------------------------------------------------------



 



Schedule A

•   Business related travel and entertainment expenses   •   Mobile telephone
expenses   •   Country club membership dues   •   Civic club membership dues   •
  Expenses related to business use of company provided car

17



--------------------------------------------------------------------------------



 



Schedule B

•   Medical Insurance   •   Dental Insurance   •   Short-term Disability with a
seven (7) day elimination period, and a benefit of at least 75% of base pay
during illness for a maximum of one-hundred eighty (180) calendar days.   •  
Long-term Disability with a one-hundred eighty (180) day elimination period and
a benefit of 60% of base salary, up to $5,000 per month, once approved by the
Long-term Disability carrier.   •   Life Insurance equivalent to two times base
pay, with a $500,000 maximum benefit.   •   Accidental Death and Dismemberment
Insurance equivalent to two times base pay, with a $500,000 maximum benefit.   •
  First Charter Retirement 401(k) Plan   •   Benefit Restoration Match for
contributions limited under the First Charter Retirement 401(k) Plan   •   First
Charter Money Purchase Pension Plan (merged into the First Charter Retirement
401(k) Plan effective January 1, 2002)   •   OPT Capital Plan   •   Employee
Stock Purchase Plan   •   Vacation of four (4) weeks   •   Supplemental Life
Insurance policy   •   Supplemental Disability Income policy   •   Supplemental
Agreement for Deferred Compensation

18